J -A27012-18
                             2019 Pa. Super. 217

    T.M. AND BRENDA TINKHAM                   IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                    APPELLANTS
               v.


    JANSSEN PHARMACEUTICALS INC.;
    JOHNSON & JOHNSON; JANSSEN
    RESEARCH & DEVELOPMENT, LLC;              No. 184 EDA 2018
    EXCERPTA MEDICA, INC.; AND
    ELSEVIER INC.,

             Appeal from the Judgment Entered December 4, 2017
     In the Court of Common Pleas of Philadelphia County Civil Division at
                        No(s): 1076 May Term, 2013

BEFORE: BOWES, J., STABILE, J., and McLAUGHLIN, J.

OPINION BY BOWES, J.:                                  FILED JULY 16, 2019

       T.M. and his mother, Brenda Tinkham, ("Plaintiffs") appeal from the

December 4, 2017 judgment entered in favor of Janssen Pharmaceuticals,

Inc., Johnson & Johnson, Janssen Research & Development, LLC ("Janssen"),1

following entry of a compulsory nonsuit in their action seeking damages for

the drug manufacturer's failure to adequately warn of the risk of gynecomastia




1   Defendants Excerpta Medica, Inc. and Elsevier, Inc. were dismissed from
the case earlier and are not involved in the instant appeal.         "Janssen
Pharmaceuticals, Inc. and Janssen Research & Development, LLC, are wholly
owned companies of Johnson & Johnson." Pledger v. Janssen Pharms.,
Inc., 198 A.3d 1126, 1130 n.1 (Pa.Super. 2018).
J -A27012-18


associated with Risperdal use in children.2 We vacate the judgment, reverse

the order entering a compulsory nonsuit, and remand for a new trial.

      We glean the following from the evidence offered by Plaintiffs at trial.

In 2004, T.M. was seven years old and living with his family in Wichita Falls,

Texas.3 When he began acting out in school, his parents arranged for a mental

health evaluation at the Rose Street Mental Health Clinic. Physician Assistant

John Dewar diagnosed him with attention deficit hyperactivity disorder
("ADHD"), oppositional defiant disorder ("ODD"), and depression, and under

the supervision of pediatric psychiatrists Harvey Martin, M.D. and Brian Wieck,

M.D., prescribed Risperdal for T.M. Risperdal was not approved by the Food

and Drug Administration ("FDA") for use in children, or for the indication for

which it was prescribed. As approved, the drug was indicated only for adults

with schizophrenia. Thus, Risperdal was prescribed for T.M. for an off -label




2 Gynecomastia is "a condition where female breast tissue grows in males."
Murray v. Janssen Pharmaceuticals, Inc., 180 A.3d 1235,   1238
(Pa.Super. 2018). This case is one of more than five thousand cases
coordinated in Philadelphia's Complex Litigation Center under the caption In
re Risperdal Litigation, involving males who allegedly developed
gynecomastia as a result of taking the prescription drug Risperdal. Murray,
supra at 1238.

3 T.M. grew up in an Air Force family that moved from base to base throughout
the United States. Although he was originally prescribed Risperdal in Texas,
use of Risperdal continued when T.M. moved to the state of Washington. He
was diagnosed with gynecomastia when he lived in Nebraska. The parties
agree that Pennsylvania's procedural law governs this litigation, and that
Texas's substantive law applies.


                                     -2
J -A27012-18


use.4 At the time, Risperdal was known to cause increased prolactin levels

associated with gynecomastia and other endocrine disorders. T.M. remained

on Risperdal for three and one-half years. In 2006, T.M. developed breasts.

      In May 2013, Plaintiffs filed the instant case against Janssen, the
manufacturer and distributor of Risperdal, alleging negligent failure to provide

adequate warnings of the known risk of gynecomastia associated with its

drug,5 and fraud. A jury trial commenced on November 28, 2016.

      At trial, Plaintiffs offered the testimony of David Kessler, M.D, a
physician specializing in pediatric medicine and public health, who served as

the Commissioner of the FDA from 1990 through 1997, and who was formerly

a biostatistics professor at the University of California and Dean of the Yale

Medical School.    Dr. Kessler provided expert testimony establishing that




4 "Off -label use" is the use of an FDA -approved drug for an unapproved use.
Healthcare providers have the authority to prescribe a drug off -label, i.e., for
an indication for which it has not received FDA approval.

5 Texas law recognizes a products liability cause of action for failure to warn
in a pharmaceutical case. However, the Texas Products Liability Act ("TPLA")
provides that there is a rebuttable presumption that defendants are not liable
if the warnings or information accompanying the product are FDA approved.
The presumption may be rebutted by proving that, inter alia, the defendant
withheld or misrepresented material information to the FDA that was causally
related to the injury, or the defendant promoted or advertised or
recommended the product for an indication that was not FDA approved, it was
used as promoted, and the claimant's injury was causally related to the
promoted use of the product. See Tex. Civ. Prac. & Rem. Code § 82.007,
effective September 1, 2003.



                                      -3
J -A27012-18


Janssen had a duty to warn of the known risks of gynecomastia with Risperdal

use, and that it breached that duty. Dr. Kessler traced the history of Risperdal,

explaining that it was a second -generation antipsychotic drug manufactured

and marketed by Janssen. It was first approved by the FDA in 1993 for the

treatment of adults with psychotic disorders such as schizophrenia. In 1996,

Janssen asked the FDA for permission to include dosing information for
children on the label as it was "aware that Risperdal was being utilized in
children in adolescence" for off -label uses such as ADHD.           Videotaped

Deposition of David Kessler, M.D. 12/2/16, at 36.6 The FDA refused the

request, citing "inadequate support for the changes sought." Id. at 40.
Specifically, the FDA cited the "meager safety data" for Risperdal's pediatric

use, and it feared that the proposed labeling would promote use in pediatric

patients without justification.     Id. at 41-42; see also Plaintiffs' Exhibit 8
(letter from Paul Leber, M.D. to Janssen, 9/17/97).

      Plaintiffs offered into evidence the 2002 package insert for Risperdal,

often referred to as the "label." Plaintiffs' Exhibit 2. Dr. Kessler pointed to

language therein that the drug's "[s]afety and effectiveness in children have

not   been   established."    Id.       Under "Precautions," the label     listed

"hyperprolactinemia," a condition in which one has higher than normal serum



6 The videotaped deposition of David Kessler, M.D., was taken on May 19 and
20, 2015, for use in the Risperdal litigation generally. It was played to the
jury in this case commencing on December 2, 2016, and the page references
are to the Designation Run Report.
                                        -4
J -A27012-18


levels of the hormone prolactin, the main function of which is to stimulate

breast milk production after childbirth. The label also provided that "[a]s with

other drugs that antagonize dopamine D receptors," elevated prolactin levels

persisted "during chronic administration." Id. at 42. The label acknowledged

that although disturbances such as galactorrhea (the expression of breast

milk),     amenorrhea    (absence    of     menstrual      period),   impotence,   and

gynecomastia (feminization of the male breast) had been reported with
prolactin-elevating compounds, it stated that, "the clinical significance of
elevated prolactin levels is unknown for most patients." Id. at 18, 21. The

contents of the Risperdal label remained the same until 2006.

         Dr. Kessler testified that, in 2004, when Risperdal was prescribed off -

label for T.M., Janssen was actively marketing the drug to physicians for off -

label use in children. Janssen's July 29, 2002 business plan listed strategic

initiatives associated with gaining acceptance of the usage of antipsychotics

in child and adolescent psychology.             Plaintiffs' Exhibit 19.   This included

"establishing    Risperdal   as   having    a    favorable risk/benefit     ratio" and

"neutraliz[ing] safety and tolerability concerns." Id.; Videotaped Deposition

of David Kessler, M.D., supra at 82.

         In 2006, the Risperdal label was changed. Pediatric use fell under the

"Precautions" section of the 2006 label. The label indicated that Risperdal was

approved by the FDA for use in children to treat irritability associated with

autism, and that its safety and efficacy in treating children with schizophrenia


                                           -5
J -A27012-18


and bipolar mania had not been established.         It reported that Risperdal's

safety and efficacy had been established in short-term clinical trials in autistic

children ages five to sixteen; longer term studies in autistic children; and other

short-term and long-term studies of children with other psychiatric disorders.

For the first time, the label disclosed that Risperdal was associated with higher

prolactin levels than other antipsychotic drugs in the same class. Again, it

warned of hyperprolactinemia, and the conditions associated with it, including

gynecomastia, but stated that the risk of such side effects was "rare."7
Plaintiffs' Exhibit 3 (2006 Label). In 2007, the label was updated to warn that

the incidence of gynecomastia with the use of Risperdal was 2.3 percent.

      Dr. Kessler then surveyed the studies and clinical trials Janssen had

undertaken to test the safety and efficacy of Risperdal in young children and

adolescents.   Janssen carried out two short-term double-blind studies of
children and adolescents ages five to seventeen years of age, completed in

2000, which demonstrated that forty-nine percent of the children who
received Risperdal had elevated prolactin levels as compared to two percent

of children who received a placebo. From the foregoing, the expert concluded

that the results showed a statistically significant association between ingestion




  "Rare" was defined on the label as events "occurring in fewer than one in a
thousand patients." Plaintiffs' Exhibits 2 and 3. "Infrequent" was defined as
"occurring in more than one in a hundred patients, but less than one in one
thousand patients. Id. "Frequent" meant that the risk occurred in at least
one in one hundred patients. Id.
                                      -6
J -A27012-18


of Risperdal and higher prolactin levels and, further, that higher prolactin

levels were known to be associated with certain conditions, including
gynecomastia.

      Dr. Kessler explained that, in 2000, Janssen initiated an international

study known as RIS-INT-41, which was intended to pay special attention to

gynecomastia in boys and other prolactin-related events in children taking

Risperdal. Risperdal was administered in two different doses to children with

various levels of mental retardation and conduct disorder. The interim results

showed that of the 266 males, ten were diagnosed with gynecomastia, an

incidence rate of 3.75 percent. Sixteen of 319 patients had a prolactin-related

adverse effect, a rate of 5 percent. In Dr. Kessler's opinion, this finding was

a "red flag." Videotaped Deposition of David Kessler, M.D., supra at 56.

      The RIS-INT-41 study continued for another year. As of August 2001,

there were twenty-six documented cases of prolactin-related adverse events

in 504 children, an incidence of 5.15 percent. Twenty-four of the twenty-six

children with prolactin-related adverse events had gynecomastia, and twenty-

three of them were male. Dr. Kessler opined that there was an obligation on

the part of Janssen "certainly by July 2001" to convey this information to
physicians who were prescribing the drug off -label to children. Id. at 65.

      Janssen initiated a second study, RIS-INT-70, which was an extension

of RIS-INT-41. Dr. Kessler reported that there were four additional cases of

gynecomastia in children who participated in both studies, a risk of 8.3


                                     -7
J -A27012-18


percent. The children who participated only in RIS-INT-70 had an incidence

of gynecomastia of 12.5 percent.8 Id. at 70.

      During the early 2000s, Janssen conducted eighteen clinical studies with

pediatric patients, some of which were double-blind, i.e., involved a placebo,

and others that were open -lab studies.      Six of the studies lasted up to six
months.    RIS-INT-41 and RIS-INT-70 were the only long-term studies, and

the only studies that paid special attention to prolactin-related adverse events

such as gynecomastia.      The eighteen studies encompassed 1,885 subjects

from five to eighteen years of age. In the double-blind studies, no children

who received a placebo were diagnosed with gynecomastia.           Eight of nine

cases of gynecomastia reported were related to the long-term studies. Dr.

Kessler testified that the studies indicated that gynecomastia was manifested

over time after exposure and that short-term studies did not capture the
actual number of related cases.       Id. at 72-79; Plaintiffs' Exhibit 17.   Dr.

Kessler informed the jury that, in January 2002, Janssen's own studies showed

a   significant   association   of   4.4%   between    hyperprolactinemia     and

gynecomastia in young males.

      In May 2002, Janssen conducted a post hoc analysis of data from five

of the eighteen earlier studies.     RIS-INT-41 data was included; RIS-INT-70



8 Dr. Kessler testified that, although the RIS-INT-70 results were known to
Janssen in September 2002, they were not published in the Journal of Child
and Adolescent Psychopharmacology until November 3, 2006. Videotaped
Deposition of David Kessler, M.D., supra at 72.
                                       -8
J -A27012-18


data was not. Dr. Kessler opined that Janssen was attempting to prove that

Risperdal was not related to elevated prolactin levels, but the data proved

otherwise.    Analysis of the data showed a rate of 4.4% of gynecomastia.
Plaintiffs' Exhibit 22. More importantly, he focused on one particular item of

Janssen's supporting documentation, Table 21, which revealed that there were

more prolactin-related side effects in Risperdal patients whose prolactin levels

were higher.     Dr. Kessler explained that Table 21 demonstrated a causal

correlation between high prolactin levels and "prolactin related adverse

effects," called PRAE, one of which was gynecomastia.       He opined that the

correlation was statistically significant, as there was a 98.5% likelihood that

the side effects did not occur randomly. Internal Janssen emails confirmed,

according to Dr. Kessler, that Janssen was aware of the significance of the

findings.    Based on the foregoing evidence of a causal connection between

Risperdal and elevated levels of prolactin, and higher levels of prolactin and

gynecomastia, Dr. Kessler opined that Janssen had a duty to warn physicians

who were prescribing the drug off -label to children and to notify the FDA. Id.

at 121.

      According to Dr. Kessler, Janssen breached its duty to disclose Table 21

to the FDA, and withheld data showing the correlation between elevated
prolactin levels and prolactin related adverse effects such as gynecomastia

from its own endocrinologist and psychiatrist consultants.          The expert

demonstrated how Janssen manipulated the study data in such a way as to


                                     -9
J -A27012-18


reduce the statistical significance of the association between Risperdal and

boys with gynecomastia, and alleged that Janssen funded the publishing of a

misleading article in the Journal of Clinical Psychiatry.9 Id. at 149.

      Plaintiffs also offered the expert testimony of Mark Solomon, M.D., a

plastic surgeon with expertise in gynecomastia and diseases of the breast. He

examined T.M., who was at the time was twenty-one years of age, and
confirmed that T.M. suffered from true gynecomastia. After reviewing the

medical literature about Risperdal, T.M.'s family history, his medical records,

and ruling out other possible causes of T.M.'s gynecomastia, Dr. Solomon

concluded, with a reasonable degree of medical certainty, that Risperdal was

the cause of T.M.'s gynecomastia.      N.T. Trial (Jury), 12/7/16, at 71.    He

explained that, although T.M.'s family physician in Nebraska only diagnosed

him with gynecomastia on May 19, 2010, his breasts had started to develop

in 2006.    Dr. Solomon opined that the timing was consistent with the
development of breast tissue generally, and that T.M.'s early breast

development could be seen in photographs from 2007.




9 Dr. Kessler testified that Janssen manipulated the data by removing boys
who were less than ten years of age from the figures on gynecomastia, but
failed to make a commensurate reduction in the number of overall subjects in
the study. Id. at 123. Consequently, when Janssen ran the numbers again
in September 2002, instead of a 95 percent statistical significance, the smaller
numbers resulted in only a 90 percent statistical significance. Videotaped
Deposition of David Kessler, M.D., supra at 125-26.


                                     - 10 -
J -A27012-18


      When Plaintiffs attempted to elicit additional testimony from          Dr.

Solomon about two studies he had reviewed and relied upon in reaching his

opinions, Janssen objected to the testimony on the ground that Dr. Solomon

had not identified them in his expert report.1° N.T. Trial (Jury), 12/7/16, at

53. Janssen maintained that it lacked fair notice of Dr. Solomon's testimony

in this regard. Plaintiffs countered that since Janssen had cross-examined Dr.

Solomon in other trials and depositions regarding the same articles, there was

no surprise and no prejudice. Moreover, Plaintiffs argued that Janssen had

been afforded the opportunity to depose Dr. Solomon in this case, but had

declined.   The trial court sustained Janssen's objection under Pa.R.C.P.

4003.5, finding that the expert's testimony regarding the literature and
studies he relied upon was beyond the fair scope of his expert report, and

precluded the expert's testimony      in   this regard.   However, on cross-

examination, Dr. Solomon testified that his opinion that Risperdal caused

elevated prolactin levels was informed by his review of the literature, the

package inserts, and Janssen's documents. N.T. Trial (Jury), 12/7/16, at 91.

      In addition to the foregoing proof regarding the inadequacy of the
Risperdal label, Janssen's failure to accurately report the drug's role       in




1° The court would not allow Dr. Solomon to discuss any of the Risperdal labels,
even though they were exhibits entered into evidence, because he did not
state in his report that he had reviewed them. The court ruled that it was
improper for the expert to "comment on something he never indicates that he
reviewed, never indicates that he relies upon[.]" N.T. Trial (Jury), 12/7/16,
at 137.
J -A27012-18


elevating prolactin levels and gynecomastia, and ingestion of Risperdal as the

cause of T.M.'s gynecomastia, Plaintiffs offered the following proof to rebut

the presumption under the TPLA that the label was adequate. The prescribed

use in T.M., a child, was off -label and not approved by the FDA. Furthermore,

it was not FDA -approved for ADHD or conduct disorders.          Dr. Martin, Dr.

Wieck, and Physician Assistant Dewar testified that Janssen had actively

promoted the use of Risperdal      in    children, and that the marketing had
influenced them to prescribe Risperdal for T.M. for an off -label use. Dr. Wieck,

the psychiatrist who supervised the prescribing of Risperdal for T.M., attended

a Janssen meeting, all expenses paid, in Miami Beach. In addition, just days

before Dr. Wieck prescribed Risperdal for T.M., he had a visit from a Janssen

representative, who talked about the use of Risperdal to treat younger children

with agitation and anxiety and conduct disorders generally. The prescribers

testified that if they had been aware that the real risk of gynecomastia with

Risperdal was frequent rather than rare, and that Risperdal was linked to a

greater elevation of prolactin levels than other antipsychotic drugs in the same

class, they would have prescribed another medication instead.            Brenda

Tinkham testified that she was not told of the risk of gynecomastia or breast

development when Risperdal was recommended for T.M.            N.T. Trial (Jury),

12/8/16, at 60. Had she known, she stated she would not have agreed to its

administration to T.M. Id. at 44, 60.




                                        - 12 -
J -A27012-18


       On December 9, 2016, at the close of Plaintiffs' case, Janssen orally

moved for a nonsuit. It alleged first that Plaintiffs failed to produce sufficient

evidence to rebut the presumption under the TPLA that the FDA -approved

warning was adequate. Specifically, Janssen maintained that Plaintiffs failed

to prove that Janssen promoted or advertised Risperdal for an indication not

approved by the FDA, or that plaintiff used it for an off -label use, and that

Janssen's off -label promotion caused the prescriber to prescribe it for the off -

label use.

       Second, Janssen argued that Dr. Solomon's opinions did not meet the

general or specific causation requirements for scientific reliability under Texas

law,   including   proof of two    epidemiological studies     demonstrating     a


statistically significant doubling of the relative risk. Janssen maintained that

the 2007 photographs of T.M. that Dr. Solomon testified showed budding

breasts could not overcome the fact that T.M. stopped the medication in 2008

and was first diagnosed with gynecomastia in 2010. Finally, Janssen argued

that there was a complete failure of proof as to fraud.11




11 After orally moving for a compulsory nonsuit, Janssen filed a written motion
for compulsory nonsuit in which it advanced additional bases for nonsuit: (1)
that Plaintiffs failed to establish that the warnings were inadequate and that
the inadequate warnings were the proximate cause of T.M.'s injury; (2) that
federal law preempted Plaintiffs' failure to warn claim; and (3) that Plaintiffs
failed to introduce any evidence that Johnson & Johnson and Janssen Research
& Development, LLC, were manufacturers or sellers under the Texas Products
Liability Act.
                                      - 13 -
J -A27012-18


      Plaintiffs countered that they could maintain the action as they had
rebutted the presumption under Texas's Products Liability Act that the
warnings were adequate by introducing proof that Janssen promoted Risperdal

for an indication that was not approved by the FDA; that the drug was used

as promoted; and that T.M.'s gynecomastia was causally related to the
promoted off -label use of Risperdal.    See Tex. Civ. Prac. & Rem. Code §

82.007(b)(3)(A-C).

      Plaintiffs argued that Texas law did not require proof of epidemiological

studies to prove general or specific causation. Furthermore, they maintained

that Texas's standards governing the reliability of scientific evidence of
general or specific causation under Texas law were not substantive. They

maintained that Pennsylvania adheres to Frye v. United States, 293 F. 1013

(D.C. Cir. 1923), and that the issue was one of procedure and not a question

governed by Texas substantive law.

     The trial court granted the nonsuit, finding that Texas law as enunciated

in Merrell Dow Pharm. v. Havner, 953 S.W.2d 706 (Tex. 1997), and Merck

& Co. v. Garza, 347 S.W.3d 256, 266 (Tex. 2011), governed the issue of the

sufficiency of expert scientific testimony regarding medical causation. It then

construed Havner and Garza as strictly requiring Plaintiffs to introduce the




                                     - 14 -
J -A27012-18


following proof of causation: 1) two epidemiological studies12 proving general

causation, i.e., that exposure to a particular agent causes or increases the risk

of the injury sustained; 2) that those studies demonstrated a doubling of the

relative risk; and 3) that the plaintiff      is   similarly situated to the study
participants. The trial court ruled that Dr. Solomon failed to introduce at least

two epidemiological studies demonstrating a doubling of the risk for purposes

of general causation and testify that T.M.'s circumstances were similar to

those of the study subjects. The court reasoned that Plaintiffs could not rely

upon Janssen's clinical trials, RIS-INT-41 and RIS-INT-70, to meet the

requirement set forth in Havner because the studies did not show a doubling

of the risk for gynecomastia or demonstrate that the subjects of those studies

were similar to T.M. Thus, the court concluded that Plaintiffs' evidence was

insufficient under Texas law to make out a prima facie failure to warn claim



12 Epidemiology is defined as "[t]he study of the relationships between the
various factors that determine the frequency and distribution of diseases in
human and other animal population." Stedman's Medical Dictionary (26th ed.).
Epidemiological studies are one type of scientific research used to evaluate
whether there is a correlation or causal relationship between exposure to a
substance and adverse health effects. Cohort and case -control studies are
just two examples of types of epidemiological studies.                  See
https://www.cdc.gov/csels/dsepd/ss1978/lessonl/section7.html.

In addition to epidemiological studies, there are various types of clinical
research and trials calculated to measure and test new medications. See
https://www.fda.gov/forpatients/clinicaltrials/types/default.htm.         Meta -
analysis is "a quantitative statistical analysis of several separate but similar
experiments or studies in order to test the pooled data for statistical
significance."   Merriam -Webster Dictionary, see https://www.merriam-
webster.com/dictionary/meta-analysis.
                                     - 15 -
J -A27012-18


as it lacked the scientific reliability to prove that exposure to Risperdal caused

gynecomastia, and that T.M. developed gynecomastia due to his ingestion of

Risperdal.

      Plaintiffs filed a post -trial motion, which the trial court denied. Plaintiffs

appealed, both Plaintiffs and the trial court complied with Pa.R.A.P. 1925, and

the matter is ripe for our review.

      1. Did the trial court improperly enter nonsuit given the evidence
         introduced at trial concerning causation?

      2. Did the trial court err by precluding Plaintiffs' causation expert
         from testifying about specific epidemiology studies under a
         "fair scope" of the expert report analysis?

Appellants' brief at 4.

      Pennsylvania law is well settled that entry of a compulsory nonsuit is

proper upon the motion of a defendant where, at the close of the plaintiff's

case, the plaintiff has not introduced sufficient evidence to establish the
necessary elements to maintain a cause of action.              Gigus v. Giles &
Ransome, Inc., 868 A.2d 459 (Pa.Super. 2005). On appeal, we review the

evidence to determine whether the trial court abused its discretion or made

an error of law. Baird v. Smiley, 169 A.3d 120 (Pa.Super. 2017). Further,

in making this determination, we must give the Plaintiffs the benefit of every

fact and all reasonable inferences arising from the evidence and resolve all

conflicts in the evidence in Plaintiffs' favor. Id. We will affirm the grant of
compulsory nonsuit "only if no liability exists based on the relevant facts and



                                       - 16 -
J -A27012-18


circumstances." Id. at 121. Otherwise, the compulsory nonsuit is removed

and the matter remanded for a new trial. Id.

      The threshold issue before us is whether the trial court correctly applied

Texas law in ruling on the sufficiency of Plaintiffs' expert scientific evidence

for purposes of the compulsory nonsuit.       The trial court held that Havner
required proof of two epidemiological studies showing a statistically significant

doubling of the risk, evidence that T.M. was similarly situated to the patients

in those studies, and that these requirements were "not merely procedural

guideposts," but substantive under Texas law. Trial Court Opinion, 10/19/17,

at 4. The court relied on Garza, supra at 266, in concluding that since

Plaintiffs failed to meet that threshold, the case could not go to the jury. As

this is a question of law, our standard of review is de novo and our scope of

review is plenary.

      Plaintiffs contend first that the reliability and sufficiency of causation

evidence is a question of procedure and that Pennsylvania law governs.

Plaintiffs rely upon this Court's recent decision in Stange v. Janssen Pharm.,

Inc., 179 A.3d 45, 53 (Pa.Super. 2018), in support of their assertion that
"[e]vidence is procedural law as are the standards for reviewing and deciding

dispositive motions." Plaintiffs' brief at 37. Plaintiffs maintain that the court

erroneously applied Texas law to an issue that was procedural and governed

by Pennsylvania law, specifically, Frye rather than Daubert v. Merrell Dow

Pharm., Inc., 509 U.S. 579 (1993). Under Pennsylvania law, they argue that


                                     - 17 -
J -A27012-18


the evidence was admissible, reliable, and legally sufficient to go to the jury.

Plaintiffs point out that Janssen could have challenged the admissibility of Dr.

Solomon's testimony by filing a pretrial Frye motion pursuant to Pa.R.E. 702,

as it did in Stange, supra, but it elected not to do so. Instead, Janssen
successfully objected to Dr. Solomon testifying about studies that he reviewed

and relied upon, waited for Plaintiffs to rest, and then moved for compulsory

nonsuit, citing Dr. Solomon's failure to introduce two epidemiological studies

supporting his opinion.

      Janssen contends that medical causation, both general and specific, is

an   essential element of Plaintiffs' failure to warn claim under Texas
substantive law. It argues that in order to present a question of fact, Plaintiffs

were compelled to provide the proof of causation required by Havner.
Appellees' brief at 12. It cites Havner and Garza as imposing a black -letter

requirement under Texas law that           a   plaintiff introduce at least two

epidemiological studies showing a statistically significant doubling of the risk,

and evidence that the plaintiff is similar to the subjects of the studies, in order

present a question of fact for the jury in a failure -to -warn case.13 According



13 Janssen relies upon Freeman v. AMF, Inc. (In re Asbestos Prods. Liab.
Litigation), 2012 U.S. Dist. LEXIS 31650 (E.D. Pa. 2012), for the proposition
that Havner's standard for the reliability of epidemiological evidence is
substantive. In that case, however, the parties agreed to apply Texas
substantive law, and merely treated the issue as one governed by Texas law.
We observe, however, that the trial court noted therein that no
epidemiological studies were required under Texas law to prove general


                                      - 18 -
J -A27012-18


to Janssen, since Dr. Solomon, Plaintiffs' only "causation" expert, neglected

to cite any medical literature or studies to support his opinions, Plaintiffs could

not meet their burden of proof, and thus, the entry of a compulsory nonsuit

was warranted. Id. at 16-17.

      Whether the sufficiency of causation evidence          is a   procedural or

substantive issue governed by Pennsylvania or Texas law is critical to the

disposition of this appeal. Under Pennsylvania law, experts who are qualified

by their "scientific, technical or other specialized knowledge beyond that
possessed by a layperson" routinely provide causation evidence. Pa.R.E. 702.

Whether the expert witness is qualified is a determination left to the sound

discretion of the trial court. Daniel v. Wyeth, 15 A.3d 909, 926 (Pa.Super.

2011).   A qualified expert's causation testimony, rendered to a reasonable

degree of medical certainty and adequately based            in fact, is   generally

sufficient to make out a prima facie case of failure to warn. See Snizavich

v. Rohm & Haas, Co., 83 A.3d 191, 195 (Pa.Super. 2013) (holding that an

expert's testimony must be "based on more than mere personal belief," and

"must be supported by reference to facts, testimony or empirical data").

      Where, however, a party seeks to introduce novel scientific evidence

through the conclusions of an expert, Pennsylvania follows the standard set

forth in Frye. Before novel science enters the courtroom, a party seeking to



causation, and that Havner merely established the threshold for the scientific
reliability of such evidence when it was relied upon.
                                      - 19 -
J -A27012-18


introduce it must demonstrate "that the relevant scientific community has

reached general acceptance of the principles and methodology employed by

the expert witness before the court will allow the expert witness to testify as

to his conclusions."   Reading Radio, Inc. v. Fink, 833 A.2d 199, 208
(Pa.Super. 2003) (citing Trach v. FeIlin, 817 A.2d 1102, 1108-09 (Pa.Super.

2003) (en banc)). The expert's conclusions need not be generally accepted

as long as they are derived from generally accepted principles and sound

scientific research. Once the evidence crosses that threshold, Pennsylvania

courts allow juries to assign to it whatever weight they feel is appropriate.

The Frye rule has been incorporated into Pa.R.E. 702.

      On the other hand, the federal courts, as well as some states, apply the

rule espoused in Daubert, supra, when determining whether proffered
scientific evidence is sufficiently reliable to be admissible. Daubert involves

a judicial evaluation of the validity of the underlying data relied upon by
experts. Texas adopted its version of Daubert in E.I. du Pont de Nemours

& Co. v. Robinson, 923 S.W.2d 549 (Tex. 1995). In determining whether

scientific evidence was sufficiently reliable to be admissible, the Robinson

court identified a non-exclusive list of factors, now known as the Robinson

factors, which trial courts should consider in making a preliminary admissibility

determination under Texas Rule of Evidence 702:

      (1)   The extent to which the theory has been or can be tested;

      (2)   The extent to which the technique relies upon the subjective
            interpretation of the expert;

                                     - 20 -
J -A27012-18



      (3)   Whether the theory has been subjected to peer review and
            publication;

      (4)   the technique's potential rate of error;

      (5)   Whether the underlying theory or technique has been
            generally accepted as valid by the relevant scientific
            community; and

      (6)   The non -judicial uses that have been made of the theory or
            technique.
Havner, supra at 714 (quoting Robinson, 923 S.W.2d at 557).
      In Havner, the Texas Supreme Court expanded the role of the
Robinson factors. Instead of being employed solely to determine whether
scientific evidence was reliable enough to be admissible, the court mandated

that those factors be reweighed and re-evaluated by the court when it
conducted its sufficiency review. In essence, a court would make a sua sponte

second reliability determination of the scientific evidence in determining
whether it was sufficient to sustain the verdict. Texas courts call this a "no -
evidence" review. Havner, supra at 721. Under Texas law, a court will find
"no evidence" to sustain the verdict when "(a) there is complete absence of
evidence of a vital fact, (b) the court is barred by rules of law or of evidence

from giving effect to the only evidence offered to prove a vital fact, (c) the
evidence offered to prove a vital fact is no more than a mere scintilla, or (d)

the evidence conclusively establishes the opposite of the vital fact." Id.
      The facts in Havner are instructive. The Havners sued Merrell Dow for

negligence, defective design, and defective marketing of its drug Bendectin, a


                                     - 21 -
J -A27012-18



drug prescribed to pregnant women to relieve morning sickness. It was not a

failure to warn case. They alleged that mother's ingestion of Bendectin caused

limb defects in their daughter in utero.

      At several stages of the litigation, Merrell Dow challenged the scientific

reliability of the Havners' evidence that Bendectin ingested by pregnant
women caused limb defects in their unborn children.       Immediately prior to
trial, Merrell Dow filed motions in limine seeking to exclude the Havners'
causation testimony.     Following a Robinson hearing, the motions were
denied.   At the close of the Havners' case, the court denied Merrell Dow's
motion for a directed verdict. At the conclusion of trial, the jury returned a

verdict in favor of the Havners and awarded both compensatory and punitive

damages. On appeal, a divided court of appeals affirmed the compensatory
damages, but reversed the award of punitive damages. The Supreme Court

of Texas granted Merrell Dow's application for writ of error that challenged
both the legal sufficiency and admissibility of the Havners' causation evidence.

      The Texas Supreme Court reviewed the record and noted that thirty
million women worldwide had taken Bendectin from 1957 to 1983. The FDA

investigated a possible association between the drug and birth defects, but
concluded that there was no increased risk shown.14           More than thirty


14 The Havner court showed deference to the FDA's evaluation of a drug. It
suggested that courts follow the lead of the FDA, which rejected "isolated case
reports, random experience, and reports lacking the details which permit
scientific evaluation," and promulgated regulations "that detail the


                                     - 22 -
J -A27012-18



published and peer -reviewed studies on a possible association between
Bendectin and birth defects failed to demonstrate an increased risk of limb
defects. The Havner court observed that no plaintiff had ever prevailed in
federal court in a Bendectin case, and that in some cases, causation evidence

provided by the same experts who testified on behalf of the Havners had been

held inadmissible or legally insufficient. The issue before Texas's highest court

was "whether the Havners' evidence is scientifically reliable and thus some
evidence to support the judgment in their favor." Havner, supra at 711.
      In making that determination, the court analyzed the epidemiological
evidence to determine whether it was reliable. While it acknowledged that
epidemiological studies may shed light on whether there is an association
between a disease or condition and some drug or agent suspected of causing

that disease or condition, it noted that such studies could not establish specific

causation, i.e., that a particular individual contracted the disease or condition

due to exposure to the drug or agent. After examining how other courts had
determined what evidence was admissible or, in some cases sufficient, to
establish scientifically reliable causation, the Havner court concluded that
"properly designed and executed epidemiological studies may be part of the

evidence supporting causation in a toxic tort case," but that there must be a
showing of more than a doubling of the risk. Havner, supra at 717. The



requirements for clinical investigations of the safety and effectiveness of
drugs." Merrell Dow Pharm., Inc. v. Havner, 953 S.W.2d 706, 721 (Tex.
1997) (citing 21 C.F.R. § 314.126(e) (1996)).
                                      - 23
J -A27012-18



court explained that if a condition occurs in six out of 1,000 people who are
not exposed to a certain drug, and studies show that nine out of 1,000 people

who take the drug manifest the condition, it is still more likely than not that
causes other than the drug were responsible. It reasoned that, in order to

prove that a condition was statistically more likely than not caused by a drug,

a study would have to show that at least twelve people out of 1,000 took the

drug and developed the condition. This is a relative risk of two, and relevant

in proving general causation, i.e., "whether a substance is capable of causing

a particular injury or condition in the general population." Id. at 714. The
court acknowledged that while such a study could shed some light on the
association between the drug and the condition, it would not suffice to prove

specific causation, i.e., that "a substance caused a particular individual's
injury." Id. at 714.     In most cases, the court concluded, expert medical
testimony would be required to bridge that gap. Id.
      The Havner court ruled that, "[t]he use of [two] scientifically reliable
epidemiological studies and the requirement of more than a doubling of the
risk strikes a balance between the needs of our legal system and the limits of

science." Id. at 718.15     In addition, the court held that to survive legal
sufficiency review, a plaintiff must show that he is similar to those in the



15 The Havner court expressly rejected the notion "that a relative risk of more
than 2.0 is a litmus test" as, in some cases, "[t]here may be no causal
relationship even if the relative risk is high." Id.


                                      - 24 -
J -A27012-18



studies, i.e., exposed to similar levels of the same substance, and that the
timing of onset is consistent with that experienced by others in the study, and

introduce expert testimony ruling out other plausible causes.16

      Thus, the court reaffirmed that medical causation evidence must be
reliable as measured against the Robinson factors. For instance, the court

made it clear that the bare opinion of a physician that, to a reasonable degree

of medical certainty, the limb defect was caused by her mother's ingestion of

Bendectin while pregnant, was not scientifically reliable.                It approved,
however, of evidence negating other plausible causes of the condition with
reasonable certainty, i.e., the differential diagnosis methodology employed by

Dr. Solomon herein. It concluded that "courts must make a determination of

reliability from all the evidence,     .    .   .    assuming it passes muster under

Robinson," in determining whether there is legally sufficient evidence to
support a judgment. Id. at 720. In addition, however, the court set forth an
evidentiary standard for the reliability of epidemiological studies used to prove

medical causation. Epidemiological proof that did not meet that standard was

unreliable and no evidence at all.

      After    identifying   "statistical           shortcomings"   in   the   Havners'

epidemiological evidence, and noting that it had not been subjected to peer
review or publication, both of which the court regarded as significant indicia


16 In Merck & Co. v. Garza, 347 S.W.3d 256, 266 (Tex. 2011), the court
acknowledged that usage in a study did not have to match the claimant's
usage exactly. Rather, the conditions of the study only had to be substantially
similar to the claimant's circumstances.
                                           - 25 -
J -A27012-18



of reliability, the court disregarded that evidence when it conducted its no -
evidence sufficiency determination. Since there was no scientifically reliable

evidence of causation that would support the verdict, the court reversed the
judgment.

      The upshot of Havner is that, even if scientific evidence is held to be
admissible, Texas courts will re-examine the scientific reliability of the
evidence when subsequently making a sufficiency determination. Where the

admitted scientific evidence is found lacking, Texas courts treat it as no
evidence at all in determining whether the evidence is sufficient to support the

verdict rendered by the jury.

      More recently, in Garza, following a jury verdict in favor of plaintiffs in

a defective design/failure to warn death case involving the drug Vioxx, the
Texas Supreme Court held, citing Havner, that epidemiological evidence that

did not show a doubling of the risk was not reliable proof of causation and
could not be used to support the verdict. The court dismissed as unreliable
Merck's own VIGOR study relied upon by the plaintiffs to show general
causation, as it examined persons who took much larger doses of Vioxx for a

substantially longer time than the decedent. Meta -analysis of cardiovascular

data that combined results of many different studies, involved differing
dosages, durations, and comparison drugs, was deemed unreliable as it
showed a relative risk of only 1.19 percent when the VIGOR results were
removed from the analysis. The APPROVe study relied upon by plaintiffs was

not sufficiently similar as it only showed statistically significant differences in

                                      - 26 -
J -A27012-18



the incidence of cardiovascular death after eighteen months of use, and
decedent took Vioxx for only twenty-five days. Although the VICTOR study
showed statistically significant results for confirmed "thrombotic events" with

a relative risk exceeding 3.0, the court noted that it was only one study, not
the required two studies. Thus, the Garza Court concluded "the totality of

the evidence cannot prove general causation if it does not meet the standards

for scientific reliability established by Havner." Id. at 268.

      Havner reaffirmed the vitality of the Robinson factors in determining

whether scientific evidence is relevant and reliable.    In addition, the court
defined what constitutes scientifically -reliable epidemiological evidence.
However, under Texas law, epidemiological studies are not required to prove

general causation. Havner and Garza stand for the proposition that where

such studies are the only evidence of general causation, or relied upon by

experts in support of their general causation opinions, unless there are at least

two studies that reveal at least a doubling of the risk, the evidence is too
speculative to permit a jury to find causation.'' Thus, the issue is one of the

scientific reliability of evidence.



17 In making its determination whether scientific evidence of causation is
reliable enough to support the verdict, a Texas court looks at the totality of
the evidence, including all evidence introduced by the defense as well as that
of the plaintiff. See Centocor Inc. v. Hamilton, 310 S.W.3d 476 (Tex. App.
2010), rev'd on other grounds, 372 S.W.3d 140 (Tex. 2012), (finding evidence
of general and specific causation sufficient where: Centocor's own package


                                      - 27 -
J -A27012-18


      As noted above, the parties agree that, in this matter, Pennsylvania law

governs procedure and Texas substantive law applies. However, under settled

Pennsylvania law, the law of the forum governs the issue of whether a matter

is substantive or procedural. Foley v. Pittsburgh -Des Moines Co., 68 A.2d
517 (Pa. 1949).     In Sheard v. J.J. DeLuca Co., Inc., 92 A.3d 68, 76
(Pa.Super. 2014), this Court explained the difference between procedural and

substantive law as follows: "Substantive law is the portion of the law which

creates the rights and duties of the parties to a judicial proceeding, whereas

procedural law is the set of rules which prescribe the steps by which the parties

may have their respective rights and duties judicially enforced." Recently, in

Hammons v. Ethicon, Inc., 190 A.3d 1248, 1285 (Pa.Super. 2018), we
relied upon this language in Sheard in concluding that remittitur was
procedural, and that Pennsylvania law, as the law of the forum, governed.

See also Commonwealth v. Sanchez, 716 A.2d 1221, 1223 (Pa. 1998)
(holding that in conflicts cases involving matters of procedure, we apply our

own procedural laws when we are the forum state); see also Murray, supra




insert, approved by the FDA, described clinical trial findings prior to FDA
approval that some patients may rarely suffer from lupus -like syndrome as a
result of Remicade; Centocor's own witness testified that if a risk associated
with a drug's treatment is included on the package insert, that risk           is
"reasonably associated" with the treatment; Centocor's expert testified that
there was a 0.25% risk of the syndrome in women of child-bearing age, that
recent Remicade trials showed a two to three percent increase in the incidence
of the syndrome, and that lupus is a recognized complication of Remicade).

                                     - 28 -
J -A27012-18


at 1252 (finding Maryland damages cap to be a substantive limitation
governed by Maryland law).

      Texas law similarly provides that the law of the forum governs the issue

of whether a matter is substantive or procedural. See Penny v. Powell, 347
S.W.2d 601, 602 (Tex. 1961) (applying Texas rules of construction to
determine   that Louisiana     Direct Action   Statute   was    procedural   and

unenforceable in Texas); see also Penn Well Corp. v. Ken Assocs., 123
S.W.3d 756, 764 (Tex. App. 2003) (holding what is a matter of substance and

what is a matter of procedure is determined by the law of the forum state);

accord Brandon v. Ivie, 2018 Tex. App. LEXIS 7417, *3 (Tex. App. 2018)

(applying Texas statute of limitation as they are procedural under Texas law);

Owens-Corning Fiberglas Corp. v. Martin, 942 S.W.2d 712 (Tex. App.
1997) (declining to apply Alabama's unanimous -verdict rule upon finding it

procedural under Texas law).

      Questions of evidence are governed by the           law   of the forum.
Greenwood v. Hildebrand, 515 A.2d 963, 964 (Pa.Super. 1986). Whether

evidence, once admitted, is sufficient to support a verdict or survive a nonsuit

is similarly a procedural inquiry. Our Supreme Court held in Foley, supra

that "[t]he law of the forum also controls all questions as to burden of proof

and whether there     is   sufficient evidence of negligence and proximate
causation to entitle the plaintiff to have the case submitted to the jury." Id.

at 521 (citing Sudol v. Gorga, 31 A.2d 119, 120 (Pa. 1943); Restatement


                                     - 29 -
J -A27012-18


Conflict of Laws § 595, comments a and b); see also Ryan v. Adam Scheidt

Brewing Co., 197 F.2d 614, 615 (3d Cir. 1952) (relying upon Foley, supra,

in holding that "the issue as to the quantum of proof necessary to take the

case to the jury is procedural rather than substantive, and therefore must be

decided in accordance with the law of the forum"). The Restatement (Second)

of Conflicts of Law § 135, provides that, with some exceptions not pertinent

herein, "The local law of the forum determines whether a party has introduced

sufficient evidence to warrant a finding in his favor on an issue of fact." Based

on the foregoing, we conclude that whether the scientific evidence of causation

was reliable enough to survive a compulsory nonsuit was a procedural inquiry

that should have been governed by Pennsylvania law.1-8

      We find that a compulsory nonsuit was improperly entered applying
Pennsylvania procedural law. "A compulsory non -suit       .   .   . may be entered

only in cases where it is clear that the plaintiff has not established a cause of

action[.]" Portside Investors, L.P. v. Northern Ins. Co., 41 A.3d 1, 14



18 We find misplaced Janssen's reliance upon Freeman v. AMF, Inc. (In re
Asbestos Prods. Liab. Litigation), 2012 U.S. Dist. LEXIS 31650 (E.D. Pa.
2012), for the proposition that Havner's standard for the reliability of
epidemiological evidence is substantive. In that case, the parties simply
agreed to apply Texas substantive law, and then treated that issue as
substantive without any discussion or analysis. We also observe, however,
that the court noted that no epidemiological studies were required under
Texas law to prove general causation, and that Havner merely established
the threshold for the scientific reliability of epidemiological evidence when it
was relied upon.


                                     - 30 -
J -A27012-18


(Pa.Super. 2011) (quoting Reading Radio, Inc. v. Fink, 833 A.2d 199, 209-

210 (Pa.Super. 2003). In making that determination, the plaintiff is entitled

to the "benefit of all reasonable inferences arising from the evidence." Id. A

non -suit is proper only if the plaintiff has not introduced sufficient evidence to

establish the necessary elements to maintain a cause of action. /d.19 Viewing

all of the evidence in the light most favorable to the Plaintiffs, we conclude the

evidence was sufficient to make out a prima facie failure -to -warn case based

on Texas substantive law.

      Under Texas law, drug manufacturers are subject to liability for failure

to warn. See Tex. Civ. Prac. & Rem. Code § 82.007; see also n.5 supra.
However, there is a statutory presumption that the drug manufacturer is not

liable if the "warnings or information that accompanied the product in its

distribution were those approved by the Federal Drug Administration." Id. at

§ 82.007(a)(1). That presumption may be rebutted by evidence that (1) "the

defendant   .   .   .   withheld from or misrepresented to the [FDA] required
information that was material and relevant to the performance of the product

and was causally related to the claimant's injury[,]" or 2) "the defendant



19 Pennsylvania trial and appellate courts do not conduct anything akin to
Texas's no -evidence review of the reliability of scientific evidence when ruling
on whether evidence is sufficient to sustain a verdict. We do not re-examine,
reweigh, or disregard properly -admitted scientific evidence. Rather, we
consider all evidence that was actually received without consideration of
whether the evidence was properly admissible. See Commonwealth v.
Gray, 867 A.2d 560, 567 (Pa.Super. 2005) (reaffirming that appellate
sufficiency determination is not conducted on a diminished record).
                                        - 31 -
J -A27012-18


recommended, promoted, or advertised the pharmaceutical product for an

indication not approved" by the FDA, and the claimant used the product as

recommended, promoted, or advertised, resulting in his injury.         Id. at §
82.007(b)(1), (3).

      It is undisputed that the FDA approved the warning accompanying
Risperdal. However, Plaintiffs offered evidence that Janssen promoted the use

of Risperdal for two off -label uses: for use in children, when it was not FDA -

approved for children; and for treating ADHD in children, when it was not

approved for the treatment of ADHD. In addition, Plaintiffs' expert Dr. Kessler

testified that Janssen withheld and/or misrepresented material information to

the FDA that was causally related to the incidence of gynecomastia in children,

especially young males. We find there was sufficient evidence adduced by

Plaintiffs to rebut that presumption.

      Furthermore, in any failure -to -warn case under Texas law, a plaintiff

must show that the warning was defective and that it was the producing cause

of the plaintiff's injury. Wyeth-Ayerst Lab. Co. v. Modrano, 28 S.W.3d 87,

94-95 (Tex.App. 2000) (citing Rolen v. Burroughs Wellcome Co., 856
A.W.2d 607 (Tex.App. 1993).         In situations involving a pharmaceutical
product, the manufacturer fulfills its duty by providing an adequate warning

to the learned intermediary who prescribes the drug, who then assumes the

duty to pass the necessary warnings on to the end users. Centocor, Inc. v.

Hamilton, 372 S.W.3d 140 (Tex. 2012) (extending the learned intermediary


                                        - 32 -
J -A27012-18


doctrine adopted in Alm v. Aluminum Co. of Am., 717 S.W.2d 588, 590-92

(Tex. 1986), to manufacturers of pharmaceutical products). If, however, the

warning to the prescribing physician is inadequate or misleading, then the

drug manufacturer remains liable for injuries sustained by the end user. Id.

at 157.    In establishing causation, the plaintiff must prove that a proper
warning would have changed the decision of the intermediary to prescribe the

product.

       We find there was sufficient evidence introduced by Plaintiffs to make

out a prima facie failure -to -warn case against Janssen under Texas

substantive law. Plaintiffs' scientific evidence, much of which was based on

Janssen's own clinical trials and studies, the results of which were published

in   scientific journals and peer -reviewed, showed a statistically significant

relationship between ingestion of Risperdal, elevated prolactin levels, and

gynecomastia in young males like T.M.2° Dr. Kessler pointed to these studies

and others, and opined, based on his education, knowledge, and experience,

that the precautions and warnings on both the 2002 and 2006 Risperdal labels

were inadequate and misleading, as they understated the known risk of
gynecomastia from Risperdal.      Dr. Kessler specifically stated that the label

reported the risk of gynecomastia as "rare" when Janssen's own test results




20 Dr. Kessler stated that the FDA leaves it up to drug manufacturers to design
and conduct studies on the safety and efficacy of their drugs. Those results
are submitted to the FDA, in accordance with applicable regulations.
                                     - 33 -
J -A27012-18


showed that it was "frequent;" and that its label misrepresented Janssen's

knowledge of the risks of Risperdal in children and adolescents. Dr. Kessler

also pointed out that Janssen resisted the suggestion that the label contain a

recommendation that the prolactin levels of Risperdal patients be monitored,

although its tests showed a correlation of a higher incidence of prolactin-
related adverse effects in subjects with higher prolactin levels. In sum, Dr.

Kessler opined that Janssen promoted the drug for off -label use in children

and adolescents, misrepresented its safety, and did not adequately warn

physicians of the risks.

      T.M.'s prescribing psychiatrists testified that they would not have

prescribed the drug for him had they known the true nature of the risk. Mrs.

Tinkham told the jury that she did not know about the risk of gynecomastia,

and that she would not have agreed to its administration to T.M. had she

known. Dr. Solomon conducted a physical examination of T.M., and confirmed

an earlier diagnosis of gynecomastia. After review of T.M.'s personal and

family medical histories, his medical records, and ruling out other possible

causes of gynecomastia, he rendered his opinion, to a reasonable degree of

medical certainty, that Risperdal caused T.M.'s gynecomastia.

      Viewing the foregoing evidence in the light most favorable to the
Plaintiffs, we find it was legally sufficient under Pennsylvania law to make out

a prima facie case for the jury under Texas substantive law governing failure




                                     - 34 -
J -A27012-18


to warn. Accordingly, we find that a nonsuit was improperly entered, and

remand for a new trial is warranted.

      Based on our disposition, we do not reach Plaintiffs' second issue
involving the propriety of the trial court's ruling precluding Dr. Solomon from

testifying about the studies he relied upon in arriving at his expert causation

opinions because he did not specifically reference those studies in his expert

report.21

      Judgment vacated. Order entering compulsory nonsuit reversed. Case

remanded for a new trial. Jurisdiction relinquished.

Judgment Entered.




Jseph D. Seletyn,
Prothonotary


Date: 7/16/19




21 We remind litigants, however, that where a ruling precludes evidence, the
proponent of that evidence must make an offer of proof on the record to
preserve the issue, unless the substance of the evidence is apparent from the
record. See Pa.R.E. 103(a)(2) (providing that a party may claim error in a
ruling to exclude evidence only if "the party informs the court of its substance
by an offer of proof, unless the substance was apparent from the context").
                                       - 35 -